 



EXHIBIT 10.34
CONSENT TO ASSIGNMENT
     THIS CONSENT TO ASSIGNMENT (the “Consent”) is made by and among 227 MONROE
STREET, INC. a Delaware corporation (“Landlord”), and Affirmative Property
Holdings, Inc. (“Assignee”) and KR Callahan & Company, LLC (“Assignor”), the
tenant under a Lease dated as of May 8, 2006 (which Lease as heretofore or
hereafter amended is hereinafter called the “Lease”), under which Landlord
leased to Assignor the premises commonly known as Suite 3880 in the building
known as [the AT&T Corporate Center and located at 227 West Monroe Street] [the
USG Building and located at 222 West Adams Street], in Chicago, Illinois (the
“Premises”). Landlord hereby consents to the assignment by Assignor to Assignee,
pursuant to an Assignment (the “Assignment”) dated as of December 1, 2006, a
full and complete copy of which is attached hereto as Exhibit “A,” of the
Premises, such Consent being subject to and upon the following terms and
conditions, to each of which Assignor and Assignee agree:
     1. Nothing contained in this Consent shall either:
          (a) Operate as a consent to or approval or ratification by Landlord of
any of the particular provisions of the Assignment or as a representation or
warranty by Landlord and Landlord shall not be bound or estopped in any way by
the provisions of the Assignment; or
          (b) Be construed to modify, waive, impair or affect (i) any of the
provisions, covenants or conditions in the Lease, (ii) any of Assignor’s
obligations under the Lease, or (iii) any rights or remedies of Landlord under
the Lease or otherwise to enlarge or increase Landlord’s obligations or
Assignor’s rights under the Lease or otherwise; or
          (c) Be construed to waive any present or future breach or default on
the part of Assignor under the Lease. In case of any conflict between the
provisions of this Consent and the provisions of the Assignment, the provisions
of this Consent shall prevail unaffected by the Assignment.
     2. Assignor and Assignee each represent that, except as set forth in the
Assignment, no fee, premium or other consideration is being paid or is payable
to Assignor in connection with the Assignment or for the use, sale or rental of
Assignor’s fixtures, leasehold improvements, equipment, furniture, or personal
property. Assignor and Assignee each further represent and warrant that the
Assignment is the complete, true and correct agreement between the parties.
Assignor and Assignee each further represent and warrant that Assignee is
financially responsible, of good reputation, and is engaged in a business which
meets the standards set by Landlord for the Building and its tenants.
     3. The Assignment takes effect on December 1, 2006 (the “Effective Date”).
By execution hereof, Assignee accepts the Assignment and assumes and agrees to
perform, from the Effective Date, as a direct obligation to Landlord, all the
provisions of the Lease.

 



--------------------------------------------------------------------------------



 



     4. The Assignment (and all amendments and modifications thereof) shall be
subject and subordinate at all times to the Lease and all of its provisions,
covenants and conditions. In case of any conflict between the provisions of the
Lease and the provisions of the Assignment, the provisions of the Lease shall
prevail unaffected by the Assignment.
     5. Neither the Assignment nor this Consent shall release or discharge
Assignor from any liability under the Lease and Assignor shall remain liable and
responsible for the full performance and observance of all of the provisions,
covenants and conditions set forth in the Lease to be performed and observed.
Any breach or violation of any provision of the Lease by Assignee shall be
deemed to be and shall constitute a default by Assignor in fulfilling such
provision.
     6. As of the date hereof, Assignor and Assignee acknowledge that the Lease
is in full force and effect and the Landlord is not in default in the
performance of its obligations under the Lease.
     7. This consent by Landlord is not assignable and shall not be construed as
a consent by Landlord to any further assignment or subletting either by Assignor
or Assignee, nor shall it be construed as a waiver of any restriction in the
Lease concerning further assignment or subletting. The Lease may not be assigned
or sublet without the prior written consent of Landlord thereto in each
instance.
     8. Landlord now holds the sum of $293,257 as a security deposit (in the
form of a letter of credit issued on behalf of Assignor who hereby authorizes
the continued applicability of the letter of credit on behalf of Assignee), to
be applied subject to the provisions of the Lease. Assignor releases all claims
to that sum, and the sum shall be held by Landlord for the benefit of Assignee,
subject to the provisions of the Lease.
     9. Neither the members, partners, directors or officers of Landlord
(collectively, the “Parties”) shall be liable for the performance of Landlord’s
obligations under this Consent or the Lease. Assignor and Assignee, as the case
may be, shall look solely to Landlord to enforce Landlord’s obligations
hereunder and thereunder and shall not seek any damages against any of the
Parties. The liability of Landlord for Landlord’s obligations under this Consent
and the Lease shall be limited to Landlord’s interest in the Building, and
Assignor and Assignee shall not look to any other property or assets of Landlord
or the property or assets of any of the Parties in seeking either to enforce
Landlord’s obligations under this Consent or the Lease or to satisfy a judgment
for Landlord’s failure to perform such obligations.
     10. Assignor agrees that it shall pay any brokerage commissions payable in
connection with the Assignment and Landlord shall have no responsibility with
respect thereto. Assignor agrees to indemnify and hold harmless Landlord against
and from any claims for any such brokerage commissions and all costs, expenses
and liabilities in connection therewith, including, without limitation,
attorneys’ fees and expenses. The provisions of this Paragraph 10 shall survive
the expiration or sooner termination of the Lease.
     11. This Consent shall not be effective until Assignor shall have paid
Landlord’s attorneys’ fees in connection with this Consent and the Assignment.
     12. All communication, notices and demands of any kind which a party may be
required or desire to give or to serve upon another party shall be made in
writing and shall be deemed to have been fully given when deposited in the
United States mail, registered or certified, postage prepaid, return receipt
requested, to the following addresses:

2



--------------------------------------------------------------------------------



 



     
To Landlord:
  227 Monroe Street, Inc.
 
  c/o Tishman Speyer Properties, L.P.
 
  227 West Monroe Street
 
  Office of the Building
 
  Chicago, Illinois 60661
 
  Attn: Property Manager
 
   
 
  Copies to:
 
   
 
  Tishman Speyer Properties, L.P.
 
  45 Rockefeller Plaza
 
  New York, New York 10111
 
  Attn: Chief Legal Officer
 
   
 
  and:
 
   
 
  Tishman Speyer Properties, L.P.
 
  45 Rockefeller Plaza
 
  New York, New York 10111
 
  Attn: Chief Financial Officer
 
   
To Assignor:
  KR Callahan & Company, LLC
 
  150 Harvester Drive #300
 
  Burr Ridge, IL 60527
 
  Attn: Kevin Callahan
 
   
To Assignee:
  Affirmative Property Holdings, Inc.
 
  4450 Sojourn Drive #500
 
  Addison, TX 75001
 
  Attn: Chad Emmerich

     13. This Consent shall be construed in accordance with the laws of the
State of California and contains the entire agreement of the parties hereto.
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Consent this 10th
day of January, 2007.

             
LANDLORD:
      ASSIGNOR:    
 
           
227 MONROE STREET, INC.,
      KR CALLAHAN & COMPANY, LLC,    
a Delaware corporation
      an Illinois limited liability company    

                 
By: Its:
  /s/ David Augarten
 
David Augarten   By:
Its:   /s/ Kevin R. Callahan
 
CEO    
 
  Vice President            

     
ASSIGNEE:
   
 
   
AFFIRMATIVE PROPERTY HOLDINGS, INC.,
    a Texas corporation    

         
By:
/s/ Chad Emmerich
 
   
Its
 
SVP HR & Admin    

4



--------------------------------------------------------------------------------



 



EXHIBIT A
Assignment

 



--------------------------------------------------------------------------------



 



ASSIGNMENT OF LEASE
     THIS ASSIGNMENT (“Assignment”) is made and entered into this 30th day of
November, 2006 by and between KR CALLAHAN & COMPANY, LLC (“Assignor”) and
AFFIRMATIVE PROPERTY HOLDINGS, INC. (Assignee”).
RECITALS
     WHEREAS, Assignor, as tenant, entered into that certain Lease (the “Lease”)
dated May 8, 2006 with 227 Monroe Street, Inc., as landlord, with respect to the
premises commonly known as Suite 3880, 227 West Monroe Street, Chicago, Illinois
60606; and
     WHEREAS, Assignor desires to assign, and Assignee desires to accept and
assume, all of Assignor’s right, title, and interest in and to the Lease.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Assignor and Assignee hereby agree as follows:
     1. Assignment of Lease. Assignor hereby assigns, transfers, and sets over
unto Assignee all of Assignor’s right, title, and interest in and to the Lease.
     2. Assumption of Lease. Assignee hereby accepts the foregoing assignment of
the Lease and assumes all of the obligations of Assignor, as tenant, under and
pursuant to the Lease.
     3. Guaranty. Affirmative Insurance Holdings, Inc. (“Affirmative”), the
parent of Assignee, hereby agrees to guaranty the payment and performance of all
obligations assumed by Assignor. Affirmative joins in the execution of this
Assignment to confirm to Assignor and to the landlord that it is making the
foregoing guaranty and to acknowledge and agree that this guaranty shall not be
affected by any amendment or other modification of the Lease and shall remain in
full force and effect until such time as the Lease terminates and all
obligations of Assignee thereunder are satisfied or Assignee is released by
Landlord, or a successor of Landlord, of all its obligations under and pursuant
to the Lease.
     4. Balance of the Lease. This Assignment is subject to all of the terms and
conditions of the Lease. Except as specifically assigned by Assignor to
Assignee, the Lease is unmodified and in full force and effect.
     IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the date first above written.

                           KR CALLAHAN & COMPANY, LLC       AFFIRMATIVE PROPERTY
HOLDINGS, INC.    
 
                   
     By:
     Name:
  /s/ Kevin R. Callahan
 
Kevin R. Callahan       By:
Name:   /s/ Chad Emmerich
 
Chad Emmerich    
     Its:
  CEO       Its:   SVP HR & Admin    

 



--------------------------------------------------------------------------------



 



     AFFIRMATIVE INSURANCE HOLDINGS, INC. joins in the execution of this
Assignment to confirm its guaranty of all of the obligations assumed by Assignor
under and pursuant to the Lease.

               AFFIRMATIVE INSURANCE HOLDINGS, INC.    
 
       
     By:
  /s/ Robert Bondi    
     Name:
 
 
Robert Bondi    
     Its:
  COO    

 